Title: To Thomas Jefferson from Brissot de Warville, with Enclosure, 8 March 1787
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas




Monsieur
Paris ce 8e. Mars 1787

C’est autant à l’ami de l’humanité, qu’au digne representant d’une grande confédération Républicaine, que je prens la liberté d’adresser par ordre de la Société Gallo-Américaine, le prospectus qui annonce son existence et ses principes. Le but de cet établissement nous est un sur garant de la faveur que vous voudrés bien lui accorder. Nous la reclamerons quelquefois, afin de nous mettre à portée d’étendre les liaisons entre votre Païs et le notre, liaisons qui ne peuvent prendre de consistance qu’autant qu’elles seront précédées de lumieres générales, et repandre ces lumieres est nôtre principal objet; lorsque nos réglemens seront imprimés, je m’empresserai de vous en envoyer un exemplaire.
Je suis avec respect Monsieur Votre très humble et très obeissant serviteur,

Brissot de WarvilleSecret. de la Soc. Gall. am.à La Chancellerie d’orléans


P.S. Messrs. Crevecoeur et Claviere en sont avec moi Les fondateurs.



Enclosure
Prospectus de la société Gallo-Américaine.
La France a par ses armes contribué à affermir l’indépendance de l’Amérique libre.

Un traité de commerce fondé sur l’intérêt des deux contrées doit les unir de plus en plus intimement.
Le bien moral & politique des deux nations doit être l’objet & le résultat principal de ces liaisons de commerce.
Elles ne peuvent s’étendre qu’en mettant ces deux contrées à portée de mieux se connoître l’une & l’autre, qu’en rapprochant l’individu françois de l’individu américain.
Rien n’est donc plus nécessaire que de fixer un point, un centre, où l’on dépose tout ce qui se fait de bien dans chaque nation. Notre Société formera ce centre.
Il faut, par exemple, qu’en France on sache tout ce qui se passe dans les états-Unis, qu’on y enregistre tout ce qui s’y fait d’utile, qu’on le répande & qu’ensuite la Société emploie tout son influence pour faire adopter les institutions utiles.
Tel est un des objets de la Société Gallo-Américaine qu’on établit à Paris; telles sont les considérations qui lui ont donné naissance.
S’il s’en forme une semblable dans l’Amérique libre, comme il y a lieu de le croire, elle s’occupera du soin de répandre dans l’Amérique, tout ce que le génie françois peut découvrir d’utile, tout ce que l’administration françoise peut réaliser de bien.
Il seroit inutile de détailler les avantages qui résulteront pour les deux pays de l’établissement de pareilles Sociétés.
Il est plus nécessaire d’indiquer les objets principaux dont la Société Gallo-Américaine doit s’occuper à Paris.
Le commerce réciproque des deux pays, fixera sur-tout l’attention de la Société. Elle s’occupera des recherches qui peuvent l’éclairer, des moyens qui peuvent en applanir les obstacles.
L’état de l’agriculture, les canaux nouveaux, les inventions utiles, les progrès de l’industrie, de l’esprit humain, de la législation soit fédérale, soit politique, soit civile des États-Unis. Voilà les points les plus importans, sur lesquels se portera son attention.
Pour les connoître, elle fera venir de l’Amérique libre, les gazettes, les journaux, les livres, les actes de législation, les journaux du congrès, &c. & tout ce qui pourra l’éclairer. Elle en formera un répertoire toujours ouvert aux hommes qui voudront ou s’instruire ou instruire le public.
Elle se procurera des correspondances avec les Sociétés d’Amérique qui s’occupent d’objets utiles: elle accueillera dans ses assemblées, les Américains que leurs affaires ameneront en France, & que leurs connoissances mettront à portée de donner des instructions.
D’un autre côté, pour faire connoître sans cesse en Europe l’état de l’Amérique libre, la Société prendra tous les moyens possibles pour faire publier d’après l’avis de l’assemblée, soit dans les gazettes & journaux du continent, soit dans des ouvrages particuliers, soit autrement, le résultat de ses recherches.
L’utilité des deux mondes: voilà le but de cette Société, tout ce qui se rapporte à ce but, pourra fixer son attention. Elle sera composée d’hommes de tout pays, de toute profession, de toute religion, pourvu qu’ils soient capables de s’occuper constamment & sérieusement du bien de l’humanité.

 